Citation Nr: 0303439	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  96-04 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of 
exposure to anhydrous ammonia.  

2.  Entitlement to service connection for labyrinthitis.  

3.  Entitlement to service connection for bronchitis, 
sinusitis, asthma, and allergic rhinitis secondary to a 
service-connected neck injury.  

4.  Entitlement to an increased rating for service-connected 
headaches, currently evaluated as 50% disabling.  


REPRESENTATION

Appellant represented by:	J. S. Berry, Attorney at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to September 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeals from July 1995, August 1997 and January 2002 
rating decisions by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  As to the July 1995 rating 
decision, a notice of disagreement was received in August 
1995, a statement of the case was issued in November 1995, 
and a substantive appeal was received in December 1995.  As 
to the August 1997 rating decision, a notice of disagreement 
was received in August 1997, a statement of the case was 
issued in January 1998 and a substantive appeal was received 
in February 1998.  Finally, as to the January 2002 rating 
decision, a notice of disagreement was received in March 
2002, a statement of the case was issued in June 2002, and a 
substantive appeal was received in July 2002.  

Although the issue of entitlement to service connection for 
degenerative disc disease of the cervical spine was also 
initially in appellate status, the RO granted this benefit in 
full by rating decision in April 2002.   




FINDINGS OF FACT

1.  The veteran does not suffer any residual effects from 
exposure to anhydrous ammonia.  

2.  The veteran does not have labyrinthitis.  

3.  The veteran's bronchitis, sinusitis, asthma, and allergic 
rhinitis were not manifested during his active duty service 
or for many years thereafter, nor are they related to the 
service-connected post-operative repair of a laceration of 
the phrenic nerve with re-approximation.  

4.  The service-connected headaches are productive of 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  Residuals of exposure to anhydrous ammonia were not 
incurred in or aggravated by active duty.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, (2002).

2.  Labyrinthitis was not incurred in or aggravated by the 
veteran's active duty service, nor is labyrinthitis 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2002).

3.  Bronchitis, sinusitis, asthma, and allergic rhinitis were 
not incurred in or aggravated by the veteran's active duty 
service nor are they proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

4.  The criteria for entitlement to an evaluation in excess 
of 50 percent for service-connected headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA and 
private clinical records, reports of VA examinations and 
correspondence and testimony from the veteran.  The VA 
examinations have been adequate.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  In a July 2002 
statement, he reported that he had furnished VA with all the 
evidence he had and indicated a desire for a review by the 
Board.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection and increased ratings.  The 
discussions in the rating decision, statement of the case, 
supplemental statement of the case and correspondence from 
the RO have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in statements of the case and supplemental 
statements of the case, the veteran was effectively furnished 
notice of the types of evidence necessary to substantiate his 
claims as well as the types of evidence VA would assist him 
in obtaining.  The July 2002 supplemental statement of the 
case set forth the regulatory provisions which clarify the 
respective responsibilities of VA and a claimant with regard 
to obtaining evidence.  Moreover, these responsibilities of 
the parties were again set forth in an April 2002 letter.  
Although this letter was sent to the veteran in connection 
with an unrelated claim, the information contained in the 
letter was adequate to furnish the necessary notice to 
veteran as required by VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

Factual Background

The service medical records reveal that in September 1973 the 
veteran experienced a lacerated right jugular vein, a 
partially lacerated right sternocleidomastoid muscle and a 
partial laceration of the right phrenic nerve when he ran 
through a plate glass door while rough-housing.  He underwent 
immediate surgical repair of these injuries.  The service 
medical records are silent as to complaints of, diagnosis of 
or treatment for any of the disabilities on appeal.  At the 
time of an inservice examination in October 1974, a 1973 
laceration of the right jugular vein was noted, but the 
veteran denied ever having dizziness or fainting spells, ear, 
nose, or throat trouble, chronic or frequent colds, asthma, 
shortness of breath, chronic cough.  His ears, lungs and 
chest and neurologic systems were clinically evaluated as 
normal.  

Private clinical records dated from 1991 to 1995 reveal 
intermittent complaints of and treatment for respiratory 
problems including upper respiratory infection, sinusitis, 
allergic rhinitis, chronic bronchitis and asthmatic 
bronchitis. 

On VA examination in July 1994, the veteran reported that he 
was having continuing problems with recurrent respiratory 
infections.  The examiner opined that, upon consideration of 
the function of the phrenic nerve, there could be an 
association with the respiratory infections and a laceration 
of the right phrenic nerve.  

A November 1994 private clinical record includes the notation 
that the veteran complained of poor balance.  He felt as if 
he was veering or swaying when walking.  

On VA examination in February 1995, the veteran reported that 
he had frequent respiratory infections.  He admitted to a 
history of cigarette smoking of one pack per day for ten 
years.  He reported occasional shortness of breath.  He 
denied a history of asthma as a child.  The impressions from 
the examination were allergic rhinitis by history, history of 
acute sinusitis and bronchitis and question small airway 
disease.  

Pulmonary function testing conducted in April 1995 was 
interpreted as revealing small airway disease.  

A VA examination was conducted in April 1995.  It was noted 
that the veteran thought all his breathing problems were due 
to an injury to the phrenic nerve.  The pertinent diagnoses 
were allergic rhinitis and asthmatic bronchitis for the past 
two years which is totally unrelated to any phrenic nerve 
injury and possible mildly reduced vital capacity and total 
lung capacity.  It was opined that the veteran had a very 
typical history of relatively recent onset allergic rhinitis 
and allergic asthmatic bronchitis which was a strictly 
allergic problem as far as the sinuses, nose and dyspnea 
problems were concerned.  The examiner noted that surgical 
reports demonstrated that the right phrenic nerve was not 
totally severed and that immediate surgical intervention may 
have brought near normal function in the right diaphragm.  A 
"sniff test" by chest fluoroscopy could be conducted to 
confirm a diagnosis of unilateral diaphragmatic paralysis.  

An August 1995 private clinical record includes the notation 
that the veteran had injured his right phrenic nerve during 
active duty.  The physician appears to indicate that damage 
to the phrenic nerve would leave the veteran prone to 
infections.  

A private physician wrote in January 1996 that he had been 
treating the veteran for long term problems with both allergy 
type symptoms and associated sinusitis, asthma and asthmatic 
bronchitis.  The physician indicated that he did not feel 
that the veteran's "previous injuries" caused the 
allergies.  

In April 1996, a VA physician was requested to review the 
claims files and provide an opinion as to whether there was 
any connection between the service-connected phrenic nerve 
injury and the veteran's bronchitis, asthma, allergic 
rhinitis and sinusitis.  The physician opined that he did not 
think the limited damage to the phrenic nerve which occurred 
during active duty had anything to do with the veteran's 
allergic rhinitis, bronchitis, asthma or sinus problems.  The 
examiner specifically noted that a chest fluoroscopy in April 
1995 revealed that both the veteran's hemidiaphragms moved 
normally in inspiration and expiration.  This suggested to 
the physician that the phrenic nerve was totally intact to 
the right diaphragm totally negating any argument that damage 
to the phrenic nerve caused any upper respiratory or 
pulmonary problems in the veteran.  

The veteran testified in August 1996 that he had been 
informed by doctors that he would be more prone to 
respiratory infections as a result of the damaged nerve in 
his neck.  He later reported that it was an allergist who 
opined that he might have respiratory difficulties due to the 
injury.  The allergist never conducted any testing.  

An August 1996 private clinical record includes the notation 
that the veteran's respiratory problems were totally 
unrelated to a previous injury.  

In a March 1997 statement, the veteran's representative 
reported that they were unable to provide any statement 
regarding the medical residuals of ammonia exposure the 
veteran was experiencing.  

On VA examination in April 1997, the veteran alleged that he 
would feel somewhat light headed, dizzy and off balance when 
the muscles on the back of his head would tighten up.  The 
assessment was musculoskeletal headaches and musculoskeletal 
neck pains which are related to a neck injury the veteran had 
in the past.  

At the time of a VA audio-ear disease examination in May 
1997, the veteran reported that he experienced some sudden 
onset unsteadiness that lasted a few seconds and was not 
related to body position.  He never had any complaints of 
vertigo.  Physical examination was normal and no active ear 
disease was present.  An infectious disease of the middle or 
inner ear was not present nor was any ear disease present 
which would affect balance or was associated with upper 
respiratory disease.  The pertinent diagnosis was 
unsteadiness which may be a manifestation of cervical spine 
dysfunction and vertebral basilar insufficiency or may be a 
manifestation of cervical vertigo.  


A private clinical record dated in February 1998 includes the 
notation that the veteran has chronic dizziness and 
lightheadedness secondary to labyrinthitis.  

The report of a February 1998 VA examination includes the 
notation that the veteran's headaches were significant in 
that they required him to have to go to bed for hours every 
couple of weeks.  

Pulmonary function testing conducted in September 2001 was 
interpreted as revealing a moderate obstructive lung defect.  

On VA examination in October 2001, reactive airway 
disease/asthma and chronic sinusitis and possible reactive 
rhinitis were diagnosed.  Examination of the ears was normal.  
The veteran did not demonstrate a balance problem.  No active 
ear disease was present.  There was no evidence of peripheral 
vestibular disorder and the veteran did not have a staggering 
gait.  

At the time of VA neurological examination in October 2001, 
the veteran alleged that he was experiencing an increase in 
frequency and severity of his headaches.  He reported that he 
had one to two headaches per month which essentially 
incapacitated him, since he was forced to close his eyes and 
lie down.  The diagnosis was migraine headaches.  

An addendum to a September 2001 VA examination report is of 
record.  The examiner reported that, if the veteran was 
actually exposed to and inhaled anhydrous ammonia, then this 
could cause the respiratory problems claimed by the veteran.  
If the veteran did not have actual exposure to and inhalation 
of the ammonia, then it was opined that the veteran's 
respiratory complaints were not related to the ammonia.  The 
examiner specifically opined that there was no relationship 
between a laceration to the right side of the face and the 
veteran's sinuses or upper airway symptoms.  

The veteran testified in April 2002 that he had significant 
exposure to anhydrous ammonia a couple of dozen times while 
on active duty.  He reported that he had also been exposed to 
the substance while working on a farm.  The veteran alleged 
that when he experienced a headache, he would almost "black 
out" and, if he was not holding on to something, would 
actually hit the floor.  He reported that the headaches would 
come on without warning.  The only medication he was taking 
for the headaches was anti-inflammatories and muscle 
relaxers.  He alleged that he had the headaches two to three 
times per week.  He further alleged that when the headaches 
occurred, he had to lie down for at least an hour or two.  If 
he was working when the headaches occurred, he would stop and 
take one half hour breaks.  He had never missed any days off 
from work due to the headaches.  

On VA examination in July 2002, the veteran reported that he 
was exposed to anhydrous ammonia while on active duty when he 
was shutting down a missile system.  He reported that he did 
wear protective clothing while working with the material.  
The diagnosis were allergic rhinitis and asthma.  The 
examiner opined that the veteran's exposure to anhydrous 
ammonia did not have anything to do with his upper 
respiratory allergy situation or his lower respiratory 
asthmatic situation.  

Service connection Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as organic diseases 
of the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

Service connection for residuals of exposure to anhydrous 
ammonia.

The veteran appears to be alleging that he experiences 
respiratory difficulties as a result of the exposure.  

To begin with, a review of the claims files reveals no 
objective evidence that the veteran was actually exposed to 
anhydrous ammonia while on active duty.  The service medical 
records are silent as to any complaints of, diagnosis of or 
treatment for exposure to any noxious fumes.  There are no 
lay statements from fellow servicemen who witnessed such 
exposure.  The veteran has testified that he was exposed to 
the substance while deactivating missile systems.  He further 
testified, however, that he wore protective clothing while 
performing the required task.  The veteran also testified 
that he was exposed to anhydrous ammonia while working on a 
farm prior to his active duty service.  

However, even if it is assumed for the sake of argument that 
the veteran had unprotected exposure to anhydrous ammonia 
during active duty, the preponderance of the competent 
evidence is against a finding that the veteran currently 
suffers from any residuals of such exposure.  While the 
examiner who promulgated the September 2001 VA examination 
addendum opined that if there was direct exposure to 
anhydrous ammonia on active duty, it could result in the 
veteran's respiratory symptomatology, a VA examiner in July 
2002 affirmatively opined that there was no such relationship 
between exposure to the noxious chemical and his respiratory 
and sinus complaints.  This examiner even conceded some 
exposure of the veteran to the anhydrous ammonia.  The only 
other evidence of record which indicates that the veteran 
experiences residuals of exposure to anhydrous ammonia while 
on active duty is his own allegations and testimony.  As a 
lay person, the veteran is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  His allegations of the etiology of his respiratory 
problems are without probative value.  The Board places 
greater probative weight on the opinion included in the 
report of the July 2002 VA examination.  This examiner 
actually conceded the veteran's exposure to the substance and 
still found no link between such exposure and the veteran's 
respiratory symptomatology.  

Service connection for labyrinthitis.

Service connection is not warranted for labyrinthitis on any 
basis as the preponderance of the competent evidence is 
against a finding that he currently suffers from 
labyrinthitis.  The only competent evidence of record which 
indicates the veteran has labyrinthitis is included in a 
private clinical record dated in February 1998.  It is not 
apparent to the Board what the basis for this diagnosis is.  
All the other clinical evidence of record which references 
problems with the veteran's balance, do not indicate that the 
balance problems were caused by labyrinthitis.  The veteran 
reported problems with balance at the time of a May 1997 VA 
ear examination, but a diagnosis of labyrinthitis was not 
made at that time.  No physical examination of the veteran's 
ears resulted in diagnosis of the disorder.  On VA 
examination in October 2001, no ear disease was noted nor did 
the veteran demonstrate problems with balance.  

While the veteran has alleged that he has labyrinthitis as a 
result of active duty, as a lay person, he is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  His allegations as to the presence and 
etiology of labyrinthitis are without probative value.  

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  A claim for service-connection for 
a disability must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 .Vet. App. 223, 225 
(1992) (absent proof of a present disability there can be no 
valid claim).

Service connection for bronchitis, sinusitis, asthma, and 
allergic rhinitis secondary to a service-connected neck 
injury.

The service medical records reveal that the veteran 
experienced a partial laceration of the right phrenic nerve 
while on active duty.  Service connection has already been 
established for this disability.  The veteran has alleged 
that he currently experiences bronchitis, sinusitis, asthma, 
and allergic rhinitis as a direct result of this injury to 
the phrenic nerve.  He argues that as a result of the injury, 
his right diaphragm was paralyzed, making him more prone to 
respiratory infections.  The competent evidence in support of 
this claim consists of a report of a July 1994 VA examination 
and an August 1995 private clinical record, both of which 
seem to link currently existing respiratory problems to the 
nerve injury.  Outweighing these two opinions are numerous VA 
and private medical records and reports of VA examinations 
which affirmatively determine that there is no such link.  
The Board finds the report of an April 1996 VA examination 
particularly probative as it was conducted specifically to 
determine if there was a link between the claimed respiratory 
symptomatology and the service-connected nerve injury.  The 
examiner who conducted this examination noted that a 
fluoroscopy conducted in April 1995 revealed a normally 
functioning diaphragm and, based on this finding, determined 
that there could not be a link between the claimed 
symptomatology.   This examiner provided a clear rationale 
for his opinions based on the objective evidence of record.   

The only other evidence which links bronchitis, sinusitis, 
asthma, and/or allergic rhinitis to active duty in any way is 
the veteran's own allegations and testimony.  However, as a 
lay person, he is not competent to make a medical diagnosis 
or to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  His 
allegations as to the presence and etiology of bronchitis, 
sinusitis, asthma, and/or allergic rhinitis are without 
probative value.  

The Board notes the veteran testified in August 1996 that a 
doctor had informed him that he would be prone to respiratory 
infections due to the phrenic nerve injury.  It is pointed 
out that a lay person's statement about what a physician told 
him or her, cannot constitute medical evidence of etiology or 
nexus.  The connection between what a physician said and the 
layman's account of what the physician purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet. App. 77 
(1995).  

Service connection is also denied for bronchitis, sinusitis, 
asthma, and allergic rhinitis on a direct basis.  There were 
no complaints of, diagnosis of or treatment for the claimed 
disabilities in the service medical records.  While there is 
competent evidence of record demonstrating the post-service 
existence of bronchitis, sinusitis, asthma, and/or allergic 
rhinitis, no health care professional has linked post-service 
bronchitis, sinusitis, asthma, and/or allergic rhinitis to 
active duty in any way.  

Increased rating criteria

The present appeal involves the veteran's claim that the 
severity of his service-connected headaches warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The veteran's service-connected headaches are currently 
evaluated as 50 percent disabling under Diagnostic Code 8199-
8100.  This rating contemplates frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  A 50 percent rating is the maximum 
rating which can be assigned under this Diagnostic Code, and 
no other Diagnostic Code appears to be applicable.   

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The current 50 percent rating 
expressly encompasses severe economic inadaptability.  There 
has been no showing by the veteran that his service connected 
headaches have resulted in marked interference with 
employment above and beyond that contemplated by the 50 
percent schedular rating.  While the veteran has reported 
that he experiences difficulties due to his headaches while 
at work, he also reported that he did not miss any work as a 
result of the disability.  The record also does not show 
frequent hospitalization for headaches.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

The Board notes a request for an independent medical 
examination (IME), but the veteran's representative did not 
elaborate on why the case needed an IME other than an 
allegation as to the complexity of the case.  The Board finds 
the issues on appeal are not of such obscurity or complexity 
or have generated such controversy in the medical community 
at large to justify solicitation of an IME.  The medical 
evidence of record is sufficient to allow for informed 
appellate review of the issues on appeal. 


ORDER


The appeal is denied as to all issues. 




		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

